COURT OF APPEALS OF VIRGINIA

Present: Judges Baker, Benton and Overton
Argued at Salem, Virginia

BASSETT BURKEVILLE VENEER and
 LIBERTY MUTUAL FIRE INSURANCE COMPANY
                                                 OPINION BY
v.   Record No. 2212-94-3                JUDGE JAMES W. BENTON, JR.
                                              JANUARY 30, 1996
RICHARD RAYMOND SLAUGHTER, JR.


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

           James C. Joyce, Jr. (Monica L. Taylor;
           Gentry, Locke, Rakes & Moore, on briefs),
           for appellant.

           James B. Feinman (James B. Feinman &
           Associates, on brief), for appellee.



      Bassett Burkeville Veneer contends that the Workers'

Compensation Commission erred in finding (1) that Raymond Richard

Slaughter, Jr.'s work injury caused his psychological disorder

and (2) that Slaughter received treatment from authorized

physicians.   Finding no error, we affirm the commission.

                                 I.

      The evidence proved that on October 24, 1988, Slaughter

suffered a cartilage tear in his chest while he was employed by

Bassett.   Slaughter immediately reported his injury to a

supervisor, who directed an employee to drive Slaughter to Dr.

Ralph Godsey's office.   Slaughter received a pain killer from Dr.

Godsey and returned to work within a day or two of his injury.

Slaughter testified that he was in pain every day and could not

perform any lifting.

      On April 7, 1989, Slaughter lost consciousness while driving
home from work.   He was taken to a hospital emergency room and

then to Johnston-Willis Hospital where he stayed for nine days.

While Slaughter was being treated for chest pain, his physician

requested Dr. James A. Shield, Jr., a psychiatrist, to see

Slaughter.   During his initial examination of Slaughter in April

1989, Dr. Shield found Slaughter to be "massively depressed" with

a history of chest pain complaints, and he recommended

psychiatric treatment.   Slaughter then was transferred to the

psychiatric section at Chippenham Medical Center.    He remained in

the psychiatric section of the hospital for fifty-six days and

received treatment from Dr. Shield.     Since his release from the

hospital's psychiatric section, Slaughter has been admitted to

the hospital seven other times due to his psychiatric illness.
     Dr. Shield diagnosed Slaughter as suffering from major

depression and severe chest pain.   He described Slaughter as

"totally controlled by his pain syndrome . . . [and] total[ly]

dysfunctional."   In diagnosing Slaughter and investigating the

cause of Slaughter's disorder, Dr. Shield learned of Slaughter's

past medical problems.   Dr. Shield opined that Slaughter's 1988

work injury was a precipitating event of Slaughter's

"decompensation" (defined by Dr. Shield as "just plain fall[ing]

apart").    He believed Slaughter to be a hard-working, motivated

individual until the pain from his injury caused his emotional

collapse.    He described the injury as "the straw that broke the

camel's back."    Dr. Shield testified that Slaughter "was in a




                                - 2 -
massive, massive emotional decompensation" that was caused by his

depression over the pain that resulted from his work-related

injury.

     At the request of the employer, another psychiatrist, Dr.

Robert S. Brown, Jr., interviewed Slaughter.    He also reviewed

Slaughter's medical, employment, and school records.   Dr. Brown

diagnosed Slaughter as suffering from somatoform pain disorder

that began in the early 1980s.    He reported that Slaughter's

work-related injury was only incidental to his psychological

problems and that Slaughter falsely attributed his depression and

disorder to the work injury.
                                 II.

     The deputy commissioner found that "[t]he experts' positions

differ significantly only in that Dr. Shield opines that

Slaughter's psychological disorder is causally related to his

injury by accident on October 24, 1988; Dr. Brown opines that

Slaughter's psychological disorder is not causally related to the

same incident."   Citing Dr. Brown's opinion that Slaughter

falsely attributed his disorder to the work-related injury, the

deputy commissioner ruled that Slaughter's psychological problems

were not causally related to Slaughter's injury and denied any

award for Slaughter's psychological problems.    The deputy

commissioner awarded Slaughter medical benefits only for

treatment of the physical injury to his chest.

     On review, the commission ruled that Dr. Shield was an




                                 - 3 -
authorized treating physician.    Based on its analysis of the

extensive psychological evidence, the commission found that

Slaughter's work-related injury caused the psychological

problems.   Citing Dr. Shield's four-year treatment of Slaughter

and his extensive reports, the commission found that his opinions

and diagnoses were more persuasive than those of Dr. Brown and

therefore awarded Slaughter compensation for psychological

injuries.
                                 III.

       If a compensable work-related injury occurs and "no panel of

physicians is offered to the employee, he or she is free to

select his own physician."    Goodyear Tire & Rubber Co. v. Pierce,

9 Va. App. 120, 128, 384 S.E.2d 333, 337-38 (1989).    The

uncontradicted evidence in the record establishes that Slaughter

was not offered a panel of physicians.    Moreover, we agree with

the commission's ruling that the effect of Bassett's denial that

a compensable injury occurred required Slaughter to seek and pay

for his own medical care.    Id. at 128, 384 S.E.2d at 338.   When

Bassett denied liability, Slaughter "was entitled to choose his

own physician."    Id. at 129, 384 S.E.2d at 338.   Therefore, the

commission properly ruled that Dr. Wittkamp and Dr. Shield were

authorized treating physicians.     See id. at 130, 384 S.E.2d at

339.

                                  IV.

       The commission's findings of fact, when supported by




                                 - 4 -
credible evidence, are binding on appeal.   Code § 65.2-706(A);

Fairfax Hosp. v. DeLaFleur, 221 Va. 406, 410, 270 S.E.2d 720, 722

(1980).   In awarding Slaughter compensation for psychological

injuries, the commission found "Dr. Shield's opinions to be

reasonable and consistent with the medical records."   The

commission also found that "Dr. Shield was intimately involved

with [Slaughter's] treatment since April of 1989," that Dr.

Shield consulted with numerous experts, and that Dr. Shield had

considered his patient's medical history.   When we examine the

evidence in the light most favorable to Slaughter, the prevailing

party below, Odom v. Red Lobster, 20 Va. App. 228, 233, 456
S.E.2d 140, 142 (1995), we conclude that the commission's

decision is supported by credible evidence.

     As the deputy commissioner noted, "[b]oth Dr. Shield and Dr.

Brown testified eloquently and at length regarding Slaughter's

psychological disorders" and they only "differed in subtle ways

in their diagnoses."   Dr. Shield diagnosed Slaughter as having

psychogenic pain syndrome, major depression, and dysthymic

disorder.   Dr. Shield testified that he had "no objection" to Dr.

Brown's diagnosis that Slaughter had somatoform pain disorder.

He further testified
          Well, I never diagnosed him as having that,
          and it's not in my records, you won't find it
          anywhere there. I have no disagreement with
          it because I was treating Mr. Slaughter for
          his depressive decompensation more than
          anything else, as a result of his pain
          syndrome. And I wasn't necessarily sending
          anybody a bill for treatment of somatoform
          pain syndrome, I was sending a bill for


                               - 5 -
          treating the devastating depressions that I
          think were secondary to that. I think the
          somatoform pain disorder is a good
          description, and I think dysthymic disorder,
          he's got in his report, is a good
          description, I think he left out the major
          depressive episode diagnosis that
          precipitated his hospitalizations. And so I
          have no diagnostic arguments.


     In addition, however, Dr. Shield's testified that although

Slaughter had psychiatric problems before the 1988 injury, "the

October [1988] accident caused his psychiatric decompensation
. . . and the disability."   Dr. Shield acknowledged that his

opinion regarding causation differed from Dr. Brown's opinion.

     The commission aptly acknowledged and applied the principle

that "great weight should be given to the evidence of an

attending physician."   C.D.S. Constr. Servs. v. Petrock, 218 Va.
1064, 1071, 243 S.E.2d 236, 241 (1978).   The commission made the

following findings that are well supported by credible evidence:
          Although Dr. Brown worked over 100 hours
          developing his opinion in this case, Dr.
          Shield has been formulating his opinion on
          the basis of 4 years of personal treatment
          and with consultation of other medical
          experts. . . . We find Dr. Shield's opinions
          to be reasonable and consistent with the
          medical records, and they are more persuasive
          in this case. Although the employer argues
          that there were other stressors in
          [Slaughter's] life, the psychological and
          medical reports place overwhelming emphasis
          on the injury of October 1988 as the cause of
          [Slaughter's] depression. Dr. Brown's
          opinion that the injury at work was merely
          incidental to a disease which progressed on a
          natural path leading to his present
          disability is belied by the evidence that
          [Slaughter] was able to earn a livelihood and
          be a productive member of society despite his
          depression and psychosomatic symptoms until


                               - 6 -
          he began to unravel after the incident of
          October 24, 1988, following which he became
          virtually dysfunctional.


     The commission's findings, based upon Dr. Shield's reports,

support the commission's conclusion that Slaughter's

psychological disability was a compensable consequence of his

injury by accident.   See Ohio Valley Constr. Co. v. Jackson, 230
Va. 56, 58, 334 S.E.2d 554, 555 (1985); Seneca Falls Greenhouse &

Nursery v. Layton, 9 Va. App. 482, 485-86, 389 S.E.2d 184, 186-87

(1990).
     For these reasons, we affirm the commission's award.

                                         Affirmed.




                               - 7 -